Title: James Madison to Nicholas P. Trist, 27 December 1826
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montepellier
                                
                                Decr. 27. 1826
                            
                        
                        I leave the inclosed open that you may see the papers relating <to> the Hotel Keepers: Should
                            Genl. Cocke, unexpectedly at this season, be in Charlottesv<ille> be so obliging as to have the letter put into his hands;
                            in the contrary event, into t<he> proper mail. I enclose for you Mr. Brokenboroughs report to be assorted
                            with the other documents accompanying that to go from the Rector: on which I am to hear from you or rather to see you.
                            Health and all other blessings
                        
                            
                                James Madison
                            
                        
                    